Order entered July 18, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01519-CR

                             DERRICK BRYAN ALLEN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82591-2011

                                            ORDER
        The Court REINSTATES the appeal.

        On June 17, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed.     On July 16, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the June 17,

2013 order requiring findings.

        We GRANT the July 16, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE